As filed with the Securities and Exchange Commission on November 25, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05469 The Wexford Trust (Exact name of registrant as specified in charter) 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Address of principal executive offices) (Zip code) Ronald H. Muhlenkamp Muhlenkamp & Company, Inc. 5000 Stonewood Drive, Suite 300 Wexford, PA15090-8388 (Name and address of agent for service) (724) 935-5520 or (800) 860-3863 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) Name of Issuer or Title of Issue Shares Value COMMON STOCKS - 75.9% Aerospace & Defense - 0.5% Innovative Solutions & Support, Inc. (a) $ Airlines - 2.9% Allegiant Travel Company (a)(c) Delta Air Lines, Inc. (a) Auto Components - 0.9% Fuel Systems Solutions, Inc. (a) Biotechnology - 0.0% Marshall Edwards, Inc. (a) Capital Markets - 2.6% State Street Corporation Commercial Banks - 3.4% PNC Financial Services Group, Inc. Communications Equipment - 3.2% Cisco Systems, Inc. DragonWave, Inc. (a)(b) Diversified Financial Services - 1.9% Citigroup, Inc. Diversified Telecommunication Services - 1.2% AT&T, Inc. Electric Utilities - 3.3% Exelon Corporation Electronic Equipment, Instruments & Components - 1.3% Corning, Inc. Power One, Inc. (a) Energy Equipment & Services - 1.4% Helix Energy Solutions Group, Inc. (a) Health Care Equipment & Supplies - 3.2% Covidien PLC (b) Health Care Providers & Services - 6.7% Laboratory Corporation of America Holdings (a) UnitedHealth Group, Inc. Household Durables - 0.3% PulteGroup, Inc. (a) Stanley Furniture Co., Inc. (a) Insurance - 4.1% Berkshire Hathaway, Inc. - Class B (a) IT Services - 4.1% Alliance Data Systems Corporation (a) Machinery - 1.8% Westport Innovations, Inc. (a)(b)(c) Oil, Gas & Consumable Fuels - 4.6% Chesapeake Energy Corp. (c) Consol Energy, Inc. Pharmaceuticals - 7.5% Abbott Laboratories Hospira, Inc. (a) Novogen, Ltd. - ADR (a) Pfizer, Inc. Semiconductors & Semiconductor Equipment - 5.1% Intel Corporation Lattice Semiconductor Corporation (a) Software - 7.5% Microsoft Corporation Oracle Corporation Specialty Retail - 2.3% Sonic Automotive, Inc. Tobacco - 5.1% Philip Morris International, Inc. Trading Companies & Distributors - 1.0% Rush Enterprises, Inc. - Class A (a) Rush Enterprises, Inc. - Class B (a) TOTAL COMMON STOCKS (Cost $380,748,053) TOTAL INVESTMENTS (Cost $380,748,053) - 75.9% $ ASSETS IN EXCESS OF OTHER LIABILITIES - 24.1% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Foreign company. (c) Shares are held as collateral for all or a portion of a corresponding written option contract. The value of the collateral on September 30, 2011 was $27,981,505. (d) The cost basis of investments for federal income tax purposes at September 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Summary of Fair Value Exposure at September 30, 2011 The Fund performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2011: Level 1 Level 2 Level 3 Total Common Stocks* $ $ - $ - $ Total Investments $ $ - $ - $ Written Option Contracts $ $ $ - $ * Please refer to the Schedule of Investments to view Common Stocks segregated by industry type. The Fund did not invest in any Level 3 investments during the period. There were no transfers into or out of Level 1 or Level 2 during the period. MUHLENKAMP FUND (A Portfolio of the Wexford Trust) SCHEDULE OF WRITTEN OPTIONS September 30, 2011 (Unaudited) Contracts Name of Issuer or Title of Issue (100 Shares Per Contract) Value WRITTEN CALL OPTIONS - (0.2)% Allegiant Travel Company Expiration October 2011 Exercise Price $50.00 $ Chesapeake Energy Corp. Expiration October 2011 Exercise Price $30.00 Westport Innovations, Inc. Expiration October 2011 Exercise Price $22.50 TOTAL WRITTEN CALL OPTIONS $ (Premiums received $606,357) Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wexford Trust By (Signature and Title)/s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11/22/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Ronald H. Muhlenkamp Ronald H. Muhlenkamp, President Date11/22/2011 By (Signature and Title)*/s/James S. Head James S. Head, Treasurer Date11/22/2011 * Print the name and title of each signing officer under his or her signature.
